DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 12/20/2021 and the Preliminary Amendment filed on 08/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
Claims 1-20 are canceled.
Claims 21-40 are added.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
receiving a merchant registration request from a web service application, wherein the merchant registration request comprises merchant account information and merchant identification information (merchant ID), using an authorization server comprising an authorization server processor; 
in response to receiving the merchant registration request, sending a request for merchant account confirmation to an acquirer system, wherein the request for merchant account confirmation comprises the merchant account information, using the authorization server processor; 
receiving merchant account confirmation from the acquirer system, wherein the received merchant account confirmation confirms the acquirer system can access an account identified by the merchant account information, using the authorization server processor; 
in response to receiving the merchant account confirmation from the acquirer system, registering the merchant ID and the merchant account information in an authorization database, comprising storing the merchant ID and the merchant account information in the authorization database and associating the merchant ID with the merchant account information, using the authorization server processor; 
sending a payer registration request comprising payer account information and payer identification information (payer ID) to the authorization server, using a payer device comprising a payer device processor; 
receiving the payer registration request, using the authorization server processor; 
in response to receiving the payer registration request, associating the payer account information with a payer token, sending the payer token to the payer device and registering the payer ID with the payer account information and the payer token in the authorization database, comprising storing the payer ID, the payer account information and the payer token in the authorization database and associating the payer token with the payer ID and the payer account information, using the authorization server processor; 
receiving, from a payer using the payer device, a purchase request, using a merchant device comprising a merchant device processor; in response to receiving the purchase request from the payer device, sending, to the payer device, an encrypted message comprising a security key, a merchant ID and transaction information referencing the purchase request, using the merchant device processor; 
receiving, from the merchant device, the encrypted message comprising the security key, the merchant ID and the transaction information, using the payer device processor; 
in response to receiving the encrypted message comprising the security key, the merchant ID and the transaction information, sending, to the authorization server, an encrypted message comprising the payer token, the security key, the merchant ID and the transaction information, using the payer device processor; 
in response to receiving the encrypted message comprising the payer token, the security key, the merchant ID and the transaction information, determining whether the payer token, the security key and the merchant ID are valid, comprising determining whether the payer token is associated with a payer ID registered in the authorization database, whether the merchant ID is registered in the authorization database, and whether the security key is valid, using the authorization server processor; 
upon a determination by the authorization server processor any of the payer token, the security key or the merchant ID are not valid, sending at least one notification and ending the method, using the authorization server processor; 
upon a determination by the authorization server processor the payer token, the security key and the merchant ID are valid, deriving a transaction request comprising the merchant ID, payer card data, payer primary account number (PAN) and the transaction information, using the authorization server processor; 
sending the transaction request to the acquirer system, using the authorization server processor; 
receiving, from the acquirer system, a transaction approval code and authorization uniquely associated with the transaction request and the purchase request, using the authorization server processor; 
and in response to receiving the transaction approval code and authorization, sending, to the merchant device, the transaction approval code, and sending, to the payer device a notification the transaction was approved, using the authorization server processor.
wherein the method further comprises creating a merchant account based on merchant registration information received from a web service application, using the authorization server processor.
wherein the method further comprises creating a payer account based on payer registration information received from the payer device processor, using the authorization server processor.
wherein the method further comprises in response to receiving the merchant account confirmation from the acquirer system, sending, to the merchant device, the security key, using the authorization server processor.
wherein the method further comprises sending, to the payer device, the security key, using the authorization server processor.
wherein the method further comprises encoding the security key, the merchant ID and transaction information comprising the purchase request in an image and displaying the image, using the merchant device processor.
wherein the method further comprises receiving the security key, the merchant ID and the transaction information from the merchant based on capturing the image displayed by the merchant, using the payer device processor.
wherein the image further comprises a bar code or a QR code.
wherein the method further comprises determining whether the payer ID is valid, comprising determining whether the payer ID is registered in the authorization database, using the authorization server processor.
wherein the determining whether the merchant ID is valid further comprises determining whether the merchant ID is associated in the authorization database with a valid security key comprising a base form, core, or kernel of a predetermined general code, using the authorization server processor.
wherein the security key further comprises a base form, core, or kernel of a general code underlying all security keys exchanged between any merchant device, any payer device and the authorization server.
wherein determining whether the security key is valid further comprises determining whether the security key includes the base form, core, or kernel of the general code, using the authorization server processor.
wherein in response to receiving the encrypted message comprising the payer ID, the security key, the merchant ID and the transaction information the method further comprises determining whether the transaction information is valid, comprising determining whether the security key includes the base form, core, or kernel of the general code, using the authorization server processor.
wherein the method further comprises upon a determination the transaction information is not valid, sending at least one notification and ending the method, using the authorization server processor.
wherein method further comprises a merchant sending a purchase offer to a payer.
wherein the method further comprises the payer receiving the purchase offer from the merchant.
wherein the method further comprises in response to the payer device receiving the purchase offer from the merchant, sending approval for the purchase request to the authorization server, using the payer device processor.
wherein the method further comprises in response to the authorization server receiving transaction information referencing the purchase request, sending payer card data, payer PAN and merchant account ID to the acquirer system for approval, using the authorization server processor.
wherein the method further comprises receiving approval from the acquirer system, using the authorization server processor.
wherein the method further comprises forwarding a result of the approval to the payer device and the merchant device, using the authorization server processor.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers a financial transaction authorization but for the recitation of generic computer components. That is, other than reciting “from a web service application”, “using a … server processor”, “… device comprising a … device processor”, “using the … device processor”, and “… system”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of conducting transaction authorization. For example, but for the aforementioned generic computing language, “receiving a merchant registration request from a web service application, wherein the merchant registration request comprises merchant account information and merchant identification information (merchant ID), using an authorization server comprising an authorization server processor” in the context of the claimed invention encompasses one or more person manually receiving a merchant registration request; 
but for the aforementioned generic computing language, “in response to receiving the merchant registration request, sending a request for merchant account confirmation to an acquirer system, wherein the request for merchant account confirmation comprises the merchant account information, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually sending a request for merchant account confirmation to an acquirer;
but for the aforementioned generic computing language, “receiving merchant account confirmation from the acquirer system, wherein the received merchant account confirmation confirms the acquirer system can access an account identified by the merchant account information, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually receiving the merchant account confirmation from the acquirer;
but for the aforementioned generic computing language, “in response to receiving the merchant account confirmation from the acquirer system, registering the merchant ID and the merchant account information in an authorization database, comprising storing the merchant ID and the merchant account information in the authorization database and associating the merchant ID with the merchant account information, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually registering and storing the merchant ID and merchant account information in an authorization database;
but for the aforementioned generic computing language, “sending a payer registration request comprising payer account information and payer identification information (payer ID) to the authorization server, using a payer device comprising a payer device processor” in the context of the claimed invention encompasses one or more person manually sending a payer registration request to an authorization server;
but for the aforementioned generic computing language, “receiving the payer registration request, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually receiving the payer registration request;
but for the aforementioned generic computing language, “in response to receiving the payer registration request, associating the payer account information with a payer token, sending the payer token to the payer device and registering the payer ID with the payer account information and the payer token in the authorization database, comprising storing the payer ID, the payer account information and the payer token in the authorization database and associating the payer token with the payer ID and the payer account information, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually associating the payer account information with a payer token, registering payer ID and storing the payer account information and token in a database and sending the payer token to the payer;
but for the aforementioned generic computing language, “receiving, from a payer using the payer device, a purchase request, using a merchant device comprising a merchant device processor; in response to receiving the purchase request from the payer device, sending, to the payer device, an encrypted message comprising a security key, a merchant ID and transaction information referencing the purchase request, using the merchant device processor” in the context of the claimed invention encompasses one or more person manually receiving a purchase request from a payer and sending an encrypted message to the payer;
but for the aforementioned generic computing language, “receiving, from the merchant device, the encrypted message comprising the security key, the merchant ID and the transaction information, using the payer device processor” in the context of the claimed invention encompasses one or more person manually receiving the encrypted message from the merchant;
but for the aforementioned generic computing language, “in response to receiving the encrypted message comprising the security key, the merchant ID and the transaction information, sending, to the authorization server, an encrypted message comprising the payer token, the security key, the merchant ID and the transaction information, using the payer device processor” in the context of the claimed invention encompasses one or more person manually sending the encrypted message to the authorization server;
but for the aforementioned generic computing language, “in response to receiving the encrypted message comprising the payer token, the security key, the merchant ID and the transaction information, determining whether the payer token, the security key and the merchant ID are valid, comprising determining whether the payer token is associated with a payer ID registered in the authorization database, whether the merchant ID is registered in the authorization database, and whether the security key is valid, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually determining whether the payer token, the security key and the merchant ID are valid;
but for the aforementioned generic computing language, “upon a determination by the authorization server processor any of the payer token, the security key or the merchant ID are not valid, sending at least one notification and ending the method, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually sending a notification and ending the process upon determining any of the token, key or ID are not valid;
but for the aforementioned generic computing language, “upon a determination by the authorization server processor the payer token, the security key and the merchant ID are valid, deriving a transaction request comprising the merchant ID, payer card data, payer primary account number (PAN) and the transaction information, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually deriving the transaction request;
but for the aforementioned generic computing language, “sending the transaction request to the acquirer system, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually sending the transaction request to the acquirer;
but for the aforementioned generic computing language, “receiving, from the acquirer system, a transaction approval code and authorization uniquely associated with the transaction request and the purchase request, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually receiving a transaction approval code and authorization from the acquirer;
but for the aforementioned generic computing language, “and in response to receiving the transaction approval code and authorization, sending, to the merchant device, the transaction approval code, and sending, to the payer device a notification the transaction was approved, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually sending the approval code to the merchant and sending the approval notification to the payer;
but for the aforementioned generic computing language, “wherein the method further comprises creating a merchant account based on merchant registration information received from a web service application, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually creating a merchant account based on the registration information received;
but for the aforementioned generic computing language, “wherein the method further comprises creating a payer account based on payer registration information received from the payer device processor, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually creating a payer account based on the registration information received;
but for the aforementioned generic computing language, “wherein the method further comprises in response to receiving the merchant account confirmation from the acquirer system, sending, to the merchant device, the security key, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually receiving the merchant account confirmation from the acquirer and sending the security to the merchant;
but for the aforementioned generic computing language, “wherein the method further comprises sending, to the payer device, the security key, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually sending the security key to the payer;
but for the aforementioned generic computing language, “wherein the method further comprises encoding the security key, the merchant ID and transaction information comprising the purchase request in an image and displaying the image, using the merchant device processor” in the context of the claimed invention encompasses one or more person manually encoding the security key in an image and displaying the image;
but for the aforementioned generic computing language, “wherein the method further comprises receiving the security key, the merchant ID and the transaction information from the merchant based on capturing the image displayed by the merchant, using the payer device processor” in the context of the claimed invention encompasses one or more person manually receiving the security key, the merchant ID and the transaction information from the merchant;
but for the aforementioned generic computing language, “wherein the method further comprises determining whether the payer ID is valid, comprising determining whether the payer ID is registered in the authorization database, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually determining whether pay ID is valid by determining whether the ID is registered in the database;
but for the aforementioned generic computing language, “wherein the determining whether the merchant ID is valid further comprises determining whether the merchant ID is associated in the authorization database with a valid security key comprising a base form, core, or kernel of a predetermined general code, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually determining whether the merchant ID is associated in the authorization database with a valid security key;
but for the aforementioned generic computing language, “wherein determining whether the security key is valid further comprises determining whether the security key includes the base form, core, or kernel of the general code, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually determining whether the security key includes the base form, core, or kernel of the general code;
but for the aforementioned generic computing language, “wherein in response to receiving the encrypted message comprising the payer ID, the security key, the merchant ID and the transaction information the method further comprises determining whether the transaction information is valid, comprising determining whether the security key includes the base form, core, or kernel of the general code, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually determining whether the security key includes the base form, core, or kernel of the general code;
but for the aforementioned generic computing language, “wherein the method further comprises upon a determination the transaction information is not valid, sending at least one notification and ending the method, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually sending a notification and ending the process upon determining invalid transaction information;
but for the aforementioned generic computing language, “wherein method further comprises a merchant sending a purchase offer to a payer” in the context of the claimed invention encompasses one or more person manually sending a purchase offer to a payer;
but for the aforementioned generic computing language, “wherein the method further comprises in response to the payer device receiving the purchase offer from the merchant, sending approval for the purchase request to the authorization server, using the payer device processor” in the context of the claimed invention encompasses one or more person manually sending approval for the purchase to the authorization server;
but for the aforementioned generic computing language, “wherein the method further comprises in response to the authorization server receiving transaction information referencing the purchase request, sending payer card data, payer PAN and merchant account ID to the acquirer system for approval, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually sending payer card data, payer PAN and merchant account ID to the acquirer for approval;
but for the aforementioned generic computing language, “wherein the method further comprises receiving approval from the acquirer system, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually receiving approval from the acquirer;
but for the aforementioned generic computing language, “wherein the method further comprises forwarding a result of the approval to the payer device and the merchant device, using the authorization server processor” in the context of the claimed invention encompasses one or more person manually forwarding the result of approval to the payer.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice, such as conducting transaction authorization but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processor to perform the receiving, sending, registering, storing, determining, creating, displaying, ending and forwarding steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more device processors to facilitate transaction authorization amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes sending and receiving data over a network (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec), registering record (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l) and storing record in a database. (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes one or more generically recited processor conducting the Judicial Exception in place of a human entity. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 21-40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhdumi et al. (US 2015/0248664) in view of Uzo (US 2014/0052553)

As per claim Makhdumi teaches a method comprising: 
receiving, from a payer using the payer device, a purchase request, using a merchant device comprising a merchant device processor; in response to receiving the purchase request from the payer device, sending, to the payer device, an encrypted message comprising a security key, a merchant ID and transaction information referencing the purchase request, using the merchant device processor; (See Makhdumi Paragraph 0050, 0066 and 0068)
receiving, from the merchant device, the encrypted message comprising the security key, the merchant ID and the transaction information, using the payer device processor; (See Makhdumi Paragraph 0050, 0066 and 0068)
in response to receiving the encrypted message comprising the security key, the merchant ID and the transaction information, sending, to the authorization server, an encrypted message comprising the payer token, the security key, the merchant ID and the transaction information, using the payer device processor; (See Makhdumi Paragraph 0050 and 0066-0068)
in response to receiving the encrypted message comprising the payer token, the security key, the merchant ID and the transaction information, determining whether the payer token, the security key and the merchant ID are valid, comprising determining whether the payer token is associated with a payer ID registered in the authorization database, whether the merchant ID is registered in the authorization database, and whether the security key is valid, using the authorization server processor; (See Makhdumi Paragraph 0050 and 0066-0068)
upon a determination by the authorization server processor any of the payer token, the security key or the merchant ID are not valid, sending at least one notification and ending the method, using the authorization server processor; (See Makhdumi Paragraph 0050 and 0066-0068)
upon a determination by the authorization server processor the payer token, the security key and the merchant ID are valid, deriving a transaction request comprising the merchant ID, payer card data, payer primary account number (PAN) and the transaction information, using the authorization server processor; (See Makhdumi Paragraph 0050, 0066 and 0068)
sending the transaction request to the acquirer system, using the authorization server processor; (See Makhdumi Paragraph 0050 and 0066-0068)
receiving, from the acquirer system, a transaction approval code and authorization uniquely associated with the transaction request and the purchase request, using the authorization server processor; (See Makhdumi Paragraph 0050 and 0066-0068)
and in response to receiving the transaction approval code and authorization, sending, to the merchant device, the transaction approval code, and sending, to the payer device a notification the transaction was approved, using the authorization server processor. (See Makhdumi Paragraph 0050 and 0066-0068)
Makhdumi does not teach but Uzo teaches:
receiving a merchant registration request from a web service application, wherein the merchant registration request comprises merchant account information and merchant identification information (merchant ID), using an authorization server comprising an authorization server processor; (See Uzo Paragraph 0014, 0043, 0072, 0082-0088, 0187-0188 and 0197)
in response to receiving the merchant registration request, sending a request for merchant account confirmation to an acquirer system, wherein the request for merchant account confirmation comprises the merchant account information, using the authorization server processor; (See Uzo Paragraph 0014, 0043, 0072, 0082-0088, 0187-0188 and 0197)
receiving merchant account confirmation from the acquirer system, wherein the received merchant account confirmation confirms the acquirer system can access an account identified by the merchant account information, using the authorization server processor; (See Uzo Paragraph 0014, 0043, 0072, 0082-0088, 0187-0188 and 0197)
in response to receiving the merchant account confirmation from the acquirer system, registering the merchant ID and the merchant account information in an authorization database, comprising storing the merchant ID and the merchant account information in the authorization database and associating the merchant ID with the merchant account information, using the authorization server processor; (See Uzo Paragraph 0014, 0043, 0072, 0082-0088, 0187-0188 and 0197)
sending a payer registration request comprising payer account information and payer identification information (payer ID) to the authorization server, using a payer device comprising a payer device processor; (See Uzo Paragraph 0192-0197 and 0230-0238)
receiving the payer registration request, using the authorization server processor; (See Uzo Paragraph 0192-0197 and 0230-0238)
in response to receiving the payer registration request, associating the payer account information with a payer token, sending the payer token to the payer device and registering the payer ID with the payer account information and the payer token in the authorization database, comprising storing the payer ID, the payer account information and the payer token in the authorization database and associating the payer token with the payer ID and the payer account information, using the authorization server processor; (See Uzo Paragraph 0192-0197 and 0230-0238)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the transaction authorization method taught by Makhdumi with teaching from Uzo to conduct registration process for the merchant and payer involved in the transaction. One of ordinary skill in the art would have been motivated as registration of merchant and payer information allows verification of transaction data, improving the security of the transaction.

	As per claim 22, Makhdumi in view of Uzo teaches:
	wherein the method further comprises creating a merchant account based on merchant registration information received from a web service application, using the authorization server processor. (See Uzo Paragraph 0014, 0043, 0072, 0082-0088, 0187-0188 and 0197)
	As per claim 23, Makhdumi in view of Uzo teaches:
	wherein the method further comprises creating a payer account based on payer registration information received from the payer device processor, using the authorization server processor. (See Uzo Paragraph 0192-0197 and 0230-0238)

As per claim 24, Makhdumi in view of Uzo teaches:
wherein the method further comprises in response to receiving the merchant account confirmation from the acquirer system, sending, to the merchant device, the security key, using the authorization server processor. (See Uzo Paragraph 0014, 0043, 0072, 0082-0088, 0187-0188 and 0197)
	
As per claim 25, Makhdumi in view of Uzo teaches:
wherein the method further comprises sending, to the payer device, the security key, using the authorization server processor. (See Uzo Paragraph 0192-0197 and 0230-0238)

As per claim 26, Makhdumi in view of Uzo teaches:
	wherein the method further comprises encoding the security key, the merchant ID and transaction information comprising the purchase request in an image and displaying the image, using the merchant device processor. (See Makhdumi Paragraph 0050 and 0066-0068)

As per claim 27, Makhdumi in view of Uzo teaches:
	wherein the method further comprises receiving the security key, the merchant ID and the transaction information from the merchant based on capturing the image displayed by the merchant, using the payer device processor. (See Makhdumi Paragraph 0050 and 0066-0068)

As per claim 28, Makhdumi in view of Uzo teaches:
	wherein the image further comprises a bar code or a QR code. (See Makhdumi Paragraph 0050 and 0066-0068)

As per claim 29, Makhdumi in view of Uzo teaches:
	wherein the method further comprises determining whether the payer ID is valid, comprising determining whether the payer ID is registered in the authorization database, using the authorization server processor. (See Makhdumi Paragraph 0050, 0066-0068 and 0169)

As per claim 30, Makhdumi in view of Uzo teaches:
	wherein the determining whether the merchant ID is valid further comprises determining whether the merchant ID is associated in the authorization database with a valid security key comprising a base form, core, or kernel of a predetermined general code, using the authorization server processor. (See Makhdumi Paragraph 0050, 0061 and 0066-0068)

As per claim 31, Makhdumi in view of Uzo teaches:
wherein the security key further comprises a base form, core, or kernel of a general code underlying all security keys exchanged between any merchant device, any payer device and the authorization server. (See Makhdumi Paragraph 0050, 0061 and 0066-0068)

As per claim 32, Makhdumi in view of Uzo teaches:
	wherein determining whether the security key is valid further comprises determining whether the security key includes the base form, core, or kernel of the general code, using the authorization server processor. (See Makhdumi Paragraph 0050, 0061 and 0066-0068)

As per claim 33, Makhdumi in view of Uzo teaches:
wherein in response to receiving the encrypted message comprising the payer ID, the security key, the merchant ID and the transaction information the method further comprises determining whether the transaction information is valid, comprising determining whether the security key includes the base form, core, or kernel of the general code, using the authorization server processor. (See Makhdumi Paragraph 0050, 0061 and 0066-0068)

As per claim 34, Makhdumi in view of Uzo teaches:
	wherein the method further comprises upon a determination the transaction information is not valid, sending at least one notification and ending the method, using the authorization server processor. (See Makhdumi Paragraph 0050, 0061 and 0066-0068)

As per claim 35, Makhdumi in view of Uzo teaches:
	wherein method further comprises a merchant sending a purchase offer to a payer. (See Makhdumi Paragraph 0050, 0061 and 0066-0068)

As per claim 36, Makhdumi in view of Uzo teaches:
	wherein the method further comprises the payer receiving the purchase offer from the merchant. (See Makhdumi Paragraph 0050, 0061 and 0066-0068)

As per claim 37, Makhdumi in view of Uzo teaches:
	wherein the method further comprises in response to the payer device receiving the purchase offer from the merchant, sending approval for the purchase request to the authorization server, using the payer device processor. (See Makhdumi Paragraph 0050, 0061 and 0066-0068)

As per claim 38, Makhdumi in view of Uzo teaches:
	wherein the method further comprises in response to the authorization server receiving transaction information referencing the purchase request, sending payer card data, payer PAN and merchant account ID to the acquirer system for approval, using the authorization server processor. (See Makhdumi Paragraph 0050 and 0066-0068)

As per claim 39, Makhdumi in view of Uzo teaches:
	wherein the method further comprises receiving approval from the acquirer system, using the authorization server processor. (See Makhdumi Paragraph 0050 and 0066-0068)

As per claim 40, Makhdumi in view of Uzo teaches:
	wherein the method further comprises forwarding a result of the approval to the payer device and the merchant device, using the authorization server processor. (See Makhdumi Paragraph 0050 and 0066-0068)

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698